Citation Nr: 1748061	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  14-01 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for dyschromia.

2.  Entitlement to an evaluation in excess of ten percent for a service-connected right knee disability (flexion).

3.  Entitlement to an evaluation in excess of ten percent for a service-connected temporomandibular joint dysfunction with bruxism (TMJ).

4.  Entitlement to total disability rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services



ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from May 1999 to January 2011.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in in Winston-Salem, North Carolina. 

In November 2013, the Veteran filed a claim for a TDIU, which was denied.  In April 2015, the Veteran filed a new claim for TDIU, which was denied in a July 2015 rating decision.  The Veteran filed a notice of disagreement with this decision in September 2015.  The United States Court of Appeals for Veterans Claims (Court) has directed that when entitlement to a TDIU is raised during the adjudicatory process of evaluating the underlying disability, it is part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).

The issues of entitlement to increased ratings for TMJ, a right knee disability, and entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran is currently service-connected pityriasis rosea; encompassing her symptoms of hyperpigmentation covering 20 percent of the body.


CONCLUSION OF LAW

The Veteran is entitled to only a single disability rating for symptoms of  hyperpigmentation of areas of skin.   38 U.S.C.A. §§ 101(29), 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 4.14, Diagnostic Code 7806 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity caused by the given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 


Analysis

Service treatment records show diagnoses and treatment for pityriasis rosea, macules and papules, and dyschromia.  See Service record dated April 2009

Service connection for pityriasis rosea and acne with hirsutism has been effective since January 23, 2011 under diagnostic codes (DC) 7806 and 7800, respectively.  See Rating decision dated April 2012; see also rating decision dated February 2017.

Importantly, the April 2012 rating decision indicates that the Veteran was assigned an evaluation under DC 7806 based on hyperpigmentation of 20 percent of her whole body based on findings from a January 2011 VA examination.  

The Veteran filed a notice of disagreement in May 2012, noting that dyschromia was associated with her pityriasis rosea.  The Board agrees with the Veteran that her pityriasis rosea and resultant hyperpigmented skin are associated.  However, the Veteran is already in receipt of service connection for this skin disability as reflected in the April 2012 rating decision granting service connection and evaluating her pityriasis rosea as affecting 20 percent of her whole body, the results the January 2011 indicated were associated with her hyperpigmented areas of skin.  

In this case, the Veteran's rating under Diagnostic Code 7806 already contemplates the area of the body covered by her hyperpigmentation disability.   See 38 C.F.R. § 4.14 ("[t]he evaluation of the same disability under various diagnoses," a practice called "pyramiding," "is to be avoided); Brady v. Brown, 4 Vet.App. 203, 206   (1993) (the rationale for the prohibition on pyramiding is that "the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment" suffered).  

The Board notes that to grant service connection and assign a rating under a different Diagnostic Code for the same symptom would constitute pyramiding.  38 C.F.R. § 4.14 (2017); see also Esteban v. Brown, 6 Vet. App. 259 (1994).  Consequently, this claim must be denied.

The Board is grateful to the Veteran for her service to our country; however, the Board is bound and constrained by law, and unfortunately, the claim cannot be granted.

ORDER

Service connection for dyschromia is denied.




REMAND

Although the Board sincerely regrets the additional delay, the Veteran's remaining claims must be remanded before the Board is able to make a determination on the merits.  Specifically, additional development is required.  

The last VA examination for the Veteran's right knee and TMJ disabilities was in August 2016, however, the examination reports are insufficient as written.  With regard to the right knee condition, the examination failed to measure the Veteran's range of motion of the right knee upon weight bearing, and under both active and passive conditions in violation of Correia v. McDonald, 28 Vet. App. 158 (2016).  The examiner also failed to render an opinion as to range of motion during flare ups, in violation of Sharp v. Shulkin, 29 Vet. App. 26 (2017).  With regard to the Veteran's TMJ, the examiner failed to evaluate the condition in terms of rating criteria.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9905.  Lastly, for both conditions, the examiner failed to review any of the Veteran's treatment records, either from her private medical providers or from VA treatment sources.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Thus, remand for Board finds that additional examinations are necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate).  

In light of the above development, consideration of the issue of entitlement to a total disability rating due to individual unemployability as a result of service-connected disability must be deferred as the Veteran's claims for service connection and increased ratings are inextricably intertwined with this issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records and associate such record with the claims file.  If no such records exist, obtain a negative response and associate that response with the claims file.     

2.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the current nature and severity of her right knee disability.  

The examiner must review the record and should note that review in the report.  Any indicated studies should be performed, including X-rays. The examiner should specifically address the following:  

The examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report. 

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion). 

The examiner is asked to describe whether pain significantly limits functional ability during flares, and if so, the examiner must estimate range of motion during flares.  

IF THE EXAMINATION DOES NOT TAKE PLACE DURING A FLARE, THE EXAMINER MUST GLEAN INFORMATION REGARDING THE FLARES' SEVERITY, FREQUENCY, DURATION, AND FUNCTIONAL LOSS MANIFESTATIONS FROM THE VETERAN, MEDICAL RECORDS, AND OTHER AVAILABLE SOURCES.  EFFORTS TO OBTAIN SUCH INFORMATION MUST BE DOCUMENTED.  

The examiner should provide an opinion on the impact and physical limitations of the Veteran's right knee disability in relation to employment, including a specific opinion as to the impact of the relevant functional limitations on the Veteran's ability to secure and follow substantially gainful employment.  

In offering this opinion, the examiner should consider the Veteran's work history and educational background, but the examiner must not consider the Veteran's age in offering this opinion.  A clear rationale for all opinions is required and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

3.  The RO must schedule the Veteran for an appropriate examination to determine the current severity of her TMJ syndrome.  

The Veteran's entire record must be reviewed by the examiner in connection with the examination.  The examiner should discuss all of the Veteran's reported symptomatology and note any complaints related to pain on motion.  The Veteran's TMJ should be evaluated in accordance with VA rating criteria, including, but not limited to the range of motion of the Veteran's inter-incisal range and range of lateral excursion, in millimeters. If pain (or other symptoms such as clicking or discomfort) is present on any motion, the Veteran must be instructed to indicate to the examiner at what point the pain begins and the examiner must report this finding. The examiner must address whether there is any weakened movement, incoordination, excess fatigability, or pain on movement as a result of the Veteran's service-connected TMJ syndrome after repetitions of the range of motion tests. 

The functional impairment due to weakened movement, incoordination, excess fatigability, or pain on movement must, if feasible, be assessed in terms of additional millimeters of limitation of motion lost.  The examiner must also indicate whether there is any interference with mastication, and whether there is nonunion or malunion of the mandible and, if so, record the severity of the displacement.

The examiner should also provide an opinion on the impact and physical limitations of the Veteran's TMJ disability in relation to employment, including a specific opinion as to the impact of the relevant functional limitations on the Veteran's ability to secure and follow substantially gainful employment.  In offering this opinion, the examiner should consider the Veteran's work history and educational background, but the examiner must not consider the Veteran's age in offering this opinion.  A clear rationale for all opinions is required and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

4.  After the above development is completed, adjudicate the claims remaining on appeal, including TDIU.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


